Citation Nr: 1625097	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Whether the September 2013 reduction from a 20 percent disability rating to a 10 percent rating for service-connected osteochondritis of the right knee, effective December 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970, from September 1971 to August 1972, from September 1978 to December 1978, and from January 1979 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision reduced the Veteran's osteochondritis of the right knee disability rating from 20 to 10 percent effective December 1, 2013.  In October 2013, the Veteran filed a Notice of Disagreement, and the RO furnished the Veteran a Statement of the Case in May 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in July 2014, but did not request a hearing before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The September 2013 rating decision that reduced the disability rating for the Veteran's service-connected osteochondritis of the right knee from 20 to 10 percent met all due process requirements in executing such a reduction.

2.  The Veteran's rating for osteochondritis of the right knee was assigned by a May 2010 rating decision that increased the evaluation from 10 to 20 percent, effective May 25, 2010. 

3.  At the time of the September 2013 reduction of the schedular disability rating for osteochondritis of the right knee, the disability rating of 20 percent had been in effect continuously for a period of less than five years.

4.  The evidence does not show an actual improvement in the Veteran's osteochondritis of the right knee resulting in an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the evaluation for osteochondritis of the right knee from 20 to 10 percent, effective December 1, 2013, was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the issue on appeal does not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), but rather, arises under 38 C.F.R. § 3.105(e), which permits VA to reduce an evaluation when evidence is received to show that a lower evaluation is in order, the notice provisions of the Veterans Claims Assistance Act of 2000 are not applicable.  Moreover, as the Board is restoring the rating at issue, the question of whether the RO complied with the procedural notice requirements of 38 C.F.R. § 3.105(e) need not be addressed in detail.  

I.  Procedural Requirements

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, if additional evidence is not submitted or the evidence submitted does not establish continued entitlement to the rating, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2015).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  Id.  

In a June 2013 rating decision and a July 2013 letter, the RO notified the Veteran of the proposed rating reduction and set forth all material facts and reasons for the reduction.  In the July 1, 2013 letter, the RO instructed the Veteran to submit evidence within 60 days to show that his rating should not be reduced and to request a predetermination hearing, if desired.  The Veteran did not respond to the July 2013 letter.  Therefore, the RO took final action to reduce the disability rating in September 2013, which became effective December 1, 2013.  The RO informed the Veteran of this decision by letter dated September 16, 2013.  Thus, the Board finds that the procedural requirements under 38 C.F.R. § 3.150(e) for reduction of the schedular disability rating were properly carried out by the RO.

II.  Substantive Requirements

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reduction was proper based on the evidence of record.  

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  Section 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2015).

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for five years or more at the same level, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2015).

In the present case, an October 2010 rating decision increased the rating of the Veteran's osteochondritis of the right knee to 20 percent effective May 25, 2010.  The 20 percent disability rating remained in effect continuously from May 25, 2010 until December 1, 2013.  Thus, the 20 percent schedular rating for the Veteran's osteochondritis of the right knee was in effect for about three years and six months.  Because the 20 percent rating was in effect for a period of less than five years, the provisions of 38 C.F.R. § 3.344(a) regarding stabilized disability ratings do not apply, and a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c) (2015).  

Regulations "impose a clear requirement that VA rating reductions ... be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13 (2015).  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2015).  It also must be determined that any such improvement reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2015).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

At his September 2010 VA examination when the rating for his right knee was increased to 20 percent, the Veteran gave a history of right knee deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and grinding.  He had fallen several times because his knee gave out.  There was roughness of knee movement in the morning.  Weather increased the pain.  The Veteran was unable to walk more than a few yards or to stand for more than a few minutes.  He was not using any assistive devices.  He reported severe flare-ups 2 to 3 times per week lasting 5 to 10 minutes.  The Veteran estimated a 75 percent reduction in motion during a flare-up.  For treatment, the Veteran took a baby aspirin, elevated his leg, and took the weight off his knee.  

On examination, the Veteran's gait was antalgic.  Findings included crepitus, clicks or snaps, grinding, malalignment, tenderness, abnormal motion, and patellar abnormality (subpatellar tenderness and patellar tendon tenderness).  There were no findings of instability or inflammatory arthritis.  The Veteran's flexion was to 126 degrees (normal endpoint is 140 degrees).  There was objective evidence of pain following repetitive motion, but no additional limitations after repetitive-use testing.  Also present was 7 degree tibial valgus.  X-rays showed tricompartmental degenerative changes, most notable at the patellofemoral compartment.  

At the April 2013 VA examination, the Veteran reported that his knees were getting worse.  It was difficult for him to walk down hills and he could not take big steps/long strides.  He used a walking stick when walking in the woods, especially if going downhill.  If he carried something down stairs, he had to hold the railing tightly.  He could no longer genuflex in church, squat, or crawl.  His baseline knee pain was 4-5/10.  He was not taking any medication for his knees, but put an alcohol/aspirin liniment on them.  The Veteran reported flare-ups if he was on his feet for greater than one hour, which were relieved by getting off his feet and resting for 15 to 20 minutes.  

On examination, the Veteran's flexion was to 115 degrees, with objective evidence of pain beginning at 100 degrees.  Extension was normal without objective evidence of painful motion.  He was able to perform repetitive-use testing without change in motion; however, the examiner noted that the Veteran had less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, weight-bearing, and squatting after repetitive use.  There was "1+" anterior instability (Lachman test).  The Veteran also exhibited a positive patellar compression test, tenderness of the inferior patellar tendons, patellar tracking dysfunction, and marked crepitus on walking and on range of motion testing.  He was noted to have mild difficulty rising from a seated position to standing.  He ambulated with a shortened stride and decreased arm swing.  The Veteran was observed to cautiously turn by placing his feet to avoid pivoting/twisting of the knees.  

In his October 2013 Notice of Disagreement, the Veteran alleged that he was able to perform range of motion testing during the April 2013 VA examination due to the warm weather on that date.  During cold weather, he would not have been able to flex or bend his knee.  He was using a cane for support when needed.

In July 2014, the Veteran stated he told the April 2013 VA examiner that he was having a good day, but did have pain when he started to flex his knees.  If the examination would have been performed on a cold day, he would not have been able to do the things he was asked to do by the examiner.  He reported extreme pain walking up or down stairs, hills, or inclines.  He concluded by stating that his right knee condition had not improved, and, if anything, it had gotten worse since the first evaluation in August 2008.  See July 2014 VA Form 9.  

The evidence of record does not show actual improvement in the Veteran's osteochondritis of the right knee resulting in an improvement in his ability to function under the ordinary conditions of life and work.  There was no improvement in the right knee's range of motion.  Rather, there was a slight decrease in the Veteran's knee flexion from the September 2010 examination to the April 2013 examination.  Moreover, the Veteran stated he was unable to flex or bend his knee in cold weather.  While there was no additional limitation after repetitive-use testing in September 2010, the examiner found less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, weight-bearing, and squatting after repetitive use in April 2013.  

There also was no improvement in the Veteran's ambulation and balance.  In April 2013, he used a walking stick when walking in the woods.  He had difficulty walking downhill and down stairs, and carrying items on steps.  He could no longer genuflex, squat, or crawl.  He was observed to have difficulty rising from a seated position and to turn by placing his feet to avoid twisting his knees.  He also reported using a cane occasionally in October 2013.  None of the foregoing were reported or observed in September 2010.

In sum, the Board finds that the reduction of the schedular disability rating for the Veteran's osteochondritis of the right knee from 20 to 10 percent was not proper based on the weight of the evidence.  


ORDER


The September 2013 reduction from a 20 percent disability rating to a 10 percent rating for service-connected osteochondritis of the right knee, effective December 1, 2013, was not proper.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


